Case: 19-20082      Document: 00515366155         Page: 1    Date Filed: 03/31/2020




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                       United States Court of Appeals

                                    No. 19-20082
                                                                                Fifth Circuit

                                                                              FILED
                                  Summary Calendar                      March 31, 2020
                                                                         Lyle W. Cayce
ALI YAZDCHI,                                                                  Clerk


                                                 Plaintiff-Appellant

v.

WELLS FARGO BANK, N.A.,

                                                 Defendant-Appellee


                   Appeal from the United States District Court
                        for the Southern District of Texas
                              USDC No. 4:15-CV-568


Before HAYNES, GRAVES, and ENGELHARDT, Circuit Judges.
PER CURIAM: *
       Ali Yazdchi, former Texas prisoner # 1940831, moves for leave to proceed
in forma pauperis (IFP) on appeal from the district court’s partial grant of
summary judgment and jury verdict in favor of Wells Fargo Bank, N.A.
Yazdchi argues that the district court’s grant of partial summary judgment in
favor of Wells Fargo based on the preclusive effect of a prior case between
Yazdchi and JP Morgan Chase Bank, N.A. was incorrect.


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 19-20082     Document: 00515366155     Page: 2    Date Filed: 03/31/2020


                                  No. 19-20082

      By moving to proceed IFP on appeal, Yazdchi challenges the district
court’s certification that the appeal is not taken in good faith. See Baugh v.
Taylor, 117 F.3d 197, 202 (5th Cir. 1997). The district court concluded that
Yazdchi was collaterally estopped from asserting that the December 3, 2010
power of attorney was fraudulent in light of the prior grant of summary
judgment to Chase. Citing Insurance Corp. of Ireland, Ltd. v. Compagnie des
Bauxites de Guinee, 456 U.S. 694, 702 n.9 (1982), the district court noted that
it need not address Yazdchi’s argument that the Chase judgment was void
because the court in that case had lacked jurisdiction, as that argument had
been considered and rejected by the district court, this court, and the United
States Supreme Court during the Chase litigation. Yazdchi now contends that
the district court’s reliance on Insurance Corp. of Ireland was misplaced, as the
case dealt with res judicata not, as here, with collateral estoppel.
      Yazdchi is correct that there is no identity of parties in this case and that
Insurance Corp. of Ireland specifically refers to res judicata rather than
collateral estoppel.   See 456 U.S. at 702 n.9 (“A party that has had an
opportunity to litigate the question of subject-matter jurisdiction may not,
however, reopen that question in a collateral attack upon an adverse judgment.
It has long been the rule that principles of res judicata apply to jurisdictional
determinations—both subject matter and personal.”). However, nothing in
Insurance Corp. of Ireland limits this statement to cases with identity of the
parties; rather, the full quotation emphasizes the importance that the party in
question has had the opportunity to litigate the jurisdictional issue. See id.
Here, Yazdchi had the opportunity to litigate the jurisdictional issue regarding
the judgment against Chase, doing so at length and unsuccessfully.
      As he has not shown he can raise a nonfrivolous issue regarding the
denial of his motion, Yazdchi’s motion for leave to proceed IFP is DENIED and



                                        2
    Case: 19-20082   Document: 00515366155   Page: 3   Date Filed: 03/31/2020


                              No. 19-20082

his appeal is DISMISSED AS FRIVOLOUS. See Baugh, 117 F.3d at 202 n.24;
5TH CIR. R. 42.2.




                                    3